DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 5, 10 – 16, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada et al. U.S. 2016/0207490 (“Yamada”).  Yamada discloses an airbag (abstract) for a front passenger seat (abstract), comprising: 
an inlet port (21) for inflation gas; 

a retainer (20) adapted for mounting the airbag to a vehicle (V), and 
a passenger contact region (32); and 
at least one tether located inside the main body and connecting the retainer to the passenger contact region so as to restrain inflation of at least a portion of the passenger contact region (32, 35, 37, 38, MP), wherein the tether is attached to the fabric panel along a generally vertical line (35a, 89a) by stitches which pass through stitch holes which are located inside the main body (fig. 17).
In reference to claims 2, 3, 5, 10 – 16, and 18, Yamada further discloses the tether attached to the passenger contact region by stitching to a part of the panel fabric (paragraph [0078]); which part is inside the main body; wherein the part comprises an internal pleat (35) formed by folding and stitching the panel fabric; wherein the part comprises an internal portion of a seam (35a) in the fabric panel which portion is inside the main body; wherein the tether is attached in a generally horizontal plane ([0078], fig. 17) to the retainer; wherein the main body is formed of two lateral side panels of fabric (66, 74) joined on either side of a central main fabric panel (66); which has a shape [0066] such that, when the airbag is inflated, the passenger contact region comprises two shoulder portions, one on each side of a head portion (MH, 35), and the shoulder portions extend further than the head portion toward the passenger relative to the retainer; which has a shape [0060] such that, when the airbag is inflated, one of the shoulder portions extends further than the other shoulder portion toward the passenger relative to the retainer, to form an asymmetrical airbag (15); wherein the shape of the inflated airbag is formed by the positions of attachment, the length and the number of the at least one internal tether; wherein the tether is formed of a planar flexible material [0058] attached in a generally horizontal plane [0058] to the retainer, and in a generally vertical plane [0058] in the passenger contact region; comprising a first tether of a first length (89) and a second tether of a second length (46, 49, 51), and wherein the first length is different to the second length (fig. 17); comprising at least one tether located inside the main .
Claim(s) 1 – 3, 5, 7, 10 – 12, 16, 19 - 21, and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by C. Choi, U.S. 10,427,638, previously published as 2017/0355344 (“Choi”).  Choi discloses an airbag (abstract) for a front passenger seat [0018], comprising: 
an inlet port (122) for inflation gas; 
a main body (110), formed of at least one panel of fabric, and comprising a retainer [0020] adapted for mounting the airbag to a vehicle [0020], and 
a passenger contact region (119); and at least one tether located inside the main body and connecting the retainer to the passenger contact region so as to restrain inflation of at least a portion of the passenger contact region [0020], wherein the tether is attached to the fabric panel along a generally vertical line ([0032], fig. 2B) by stitches which pass through stitch holes which are located inside the main body.
In reference to claims 2 – 3, 5, and 10 – 12, Choi further discloses the tether is attached to the passenger contact region by stitching to a part of the panel fabric [0035] which part is inside the main body; wherein the part comprises an internal pleat [0036] formed by folding and stitching the panel fabric; wherein the part comprises an internal portion of a seam [0036] in the fabric panel which portion is inside the main body; wherein the tether is attached in a generally horizontal plane (fig. 3; 744 in fig. 7) to the retainer; wherein the main body is formed of two lateral side panels of fabric joined on either side of a central main fabric panel (120); which has a shape [0039] such that, when the airbag is inflated, the passenger contact region comprises two shoulder portions, one on each side of a head portion [0056], and the shoulder portions extend further than the head portion toward the passenger relative to the retainer.
In reference to claim 7, Choi discloses an airbag [0056] for a front passenger seat (claim 11), comprising: 
an inlet port (122, claim 11) for inflation gas; 
a main body (110), formed of at least one panel of fabric, and comprising a retainer [0020] adapted for mounting the airbag to a vehicle [0020], and 
a passenger contact region ([0019], 119); the airbag further comprising: 
at least one tether located inside the main body and connecting the retainer to two horizontally spaced and vertically oriented sections of the passenger contact region, so as to restrain inflation along two vertical lines of at least a portion of the passenger contact region [0020].
In reference to claims 19 – 21 and 25, Choi further discloses wherein the tether is attached in a generally horizontal plane [0032] to the retainer; wherein the main body is formed of two lateral side panels of fabric joined on either side of a central main fabric panel (120); which has a shape [0039] such that, when the airbag is inflated, the passenger contact region comprises two shoulder portions, one on each side of a head portion [0056], and the shoulder portions extend further than the head portion toward the passenger relative to the retainer; and comprising at least one tether located inside the main body and connecting the retainer to a section of the airbag (110) so as to restrain inflation of at least a portion of the airbag [0035] in a vertical direction [0036].
Claim(s) 1 – 3, 5, 8 - 11, 15, 17, 18, 26, 27, and 29 - 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by J. Williams, U.S. 8,371,612, previously published as 2011/0062693 (“Williams”).  Williams discloses an airbag (abstract) for a front passenger seat (abstract, [0019], 18), comprising: 
an inlet port (abstract, 160) for inflation gas; 
a main body [0027], formed of at least one panel of fabric, and comprising a retainer (111) adapted for mounting the airbag to a vehicle [0023], and 

In reference to claims 2 – 3, 5, 10, 11, 15, 17, and 18, Williams further discloses wherein the tether is attached to the passenger contact region by stitching to a part of the panel fabric [0024] which part is inside the main body; wherein the part comprises an internal pleat [0024] formed by folding and stitching the panel fabric; wherein the part comprises an internal portion of a seam [0034] in the fabric panel which portion is inside the main body; wherein the tether is attached in a generally horizontal plane (fig. 3, [0023]) to the retainer; wherein the main body is formed of two lateral side panels of fabric joined on either side of a central main fabric panel (115, 315); wherein the tether is formed of a planar flexible material [0022] attached in a generally horizontal plane to the retainer ([0017], fig. 3), and in a generally vertical plane ([0001], fig. 3) in the passenger contact region; comprising at least one tether located inside the main body and connecting the retainer to two vertically spaced vertically oriented sections of the passenger contact region so as to restrain inflation of at least the portion of the passenger contact region; comprising at least one tether located inside the main body and connecting the retainer to a section of the airbag [0001] so as to restrain inflation of at least a portion of the airbag [0021] in a vertical direction [0025].
In reference to claim 8, Williams discloses an airbag (110) for a front passenger seat [0029], comprising: 
an inlet port (112, 312) for inflation gas; 
a main body (110, 310), formed of at least one panel of fabric, and comprising a retainer (111, 311) adapted for mounting the airbag to a vehicle [0023], and 

In reference to claims 9, 26, 27, 29 – 32, Williams further discloses each of the divided ends of the tether is attached to the seam of the fabric panel along a generally vertical line [0035] by stitches which pass through stitch holes which are located inside the main body; wherein the tether is attached in a generally horizontal plane (149, 349) to the retainer; wherein the main body is formed of two lateral side panels of fabric joined on either side of a central main fabric panel (115, 315) wherein the tether is formed of a planar flexible material [0039] attached in a generally horizontal plane ([0023], fig,9) to the retainer, and in a generally vertical plane ([0017], fig. 9) in the passenger contact region; a first tether of a first length (141) and a second tether of a second length (142, 350), and wherein the first length is different to the second length [0031]; comprising at least one tether located inside the main body and connecting the retainer to two vertically spaced vertically oriented sections of the passenger contact region so as to restrain inflation of at least the portion of the passenger contact region; comprising at least one tether located inside the main body and connecting the retainer to a section of the airbag (fig. 10) so as to restrain inflation of at least a portion of the airbag [0031] in a vertical direction [0025]. 
Claim(s) 1, 2, 5 – 7, 10, 15 – 19, and 22 – 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckert et al. U.S. 8,899,618, previously published as 2013/0093171 (“Eckert”).  Eckert discloses an airbag (gasbag) for a front passenger seat (driver seat), comprising: 
an inlet port for [0029] inflation gas; 

a passenger contact region ([0058], 5); and at least one tether located inside the main body and connecting the retainer to the passenger contact region so as to restrain inflation of at least a portion of the passenger contact region [0050], wherein the tether is attached to the fabric panel along a generally vertical line [0051] by stitches which pass through stitch holes which are located inside the main body.
In reference to claims 2, 5, 6, 10, 15 – 18, Eckert further discloses the tether attached to the passenger contact region by stitching to a part of the panel fabric (5) which part is inside the main body; wherein the part comprises an internal portion of a seam (6121, 6221) in the fabric panel which portion is inside the main body; wherein the at least one tether comprises a longitudinally folded length of fabric [0057] having one end divided longitudinally, and wherein one of the divided ends is stitched in contact with one inside piece of fabric of the seam and the other of the divided ends is stitched in contact with the other piece of fabric of the seam; wherein the tether is attached in a generally horizontal plane (fig. 2) to the retainer; wherein the tether is formed of a planar flexible material [0059] attached in a generally horizontal plane (fig. 2 and 3) to the retainer, and in a generally vertical plane (claim 1, fig. 3 and 4) in the passenger contact region; a first tether of a first length (61a, fig. 5) and a second tether of a second length (61b), and wherein the first length is different to the second length; comprising at least one tether located inside the main body and connecting the retainer to two vertically spaced vertically oriented sections of the passenger contact region so as to restrain inflation of at least the portion of the passenger contact region; comprising at least one tether located inside the main body and connecting the retainer to a section of the airbag [0064] so as to restrain inflation of at least a portion of the airbag [0062] in a vertical direction [0061]. 
In reference to claim 7, Eckert discloses an airbag (gas bag) for a front passenger seat [0018], comprising: 

a main body (1), formed of at least one panel of fabric, and comprising a retainer (15) adapted for mounting the airbag to a vehicle, and 
a passenger contact region (5); the airbag further comprising: at least one tether located inside the main body and connecting the retainer to two horizontally spaced and vertically oriented sections of the passenger contact region, so as to restrain inflation along two vertical lines of at least a portion of the passenger contact region (fig. 5).
In reference to claims 19 and 22 – 25, Eckert further discloses the tether attached in a generally horizontal plane (fig. 4 and 5) to the retainer; wherein the tether is formed of a planar flexible material [0055] attached in a generally horizontal plane (fig. 4 and 5) to the retainer, and in a generally vertical plane (fig. 4 and 5) in the passenger contact region; comprising a first tether of a first length and a second tether of a second length (fig. 5), and wherein the first length is different to the second length; comprising at least one tether located inside the main body and connecting the retainer to two vertically spaced vertically oriented sections of the passenger contact region so as to restrain inflation of at least the portion of the passenger contact region; and comprising at least one tether located inside the main body and connecting the retainer to a section of the airbag (fig. 4 and 5) so as to restrain inflation of at least a portion of the airbag (fig. 4 and 5) in a vertical direction (fig. 4 and 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of M. Kumagai, U.S. 2006/0186656 (“Kumagai”).  Choi discloses one of the tether ends is stitched in contact with one fold of a pleat (fig. 2b) and the other of the tether ends is stitched in contact with the opposite fold of the pleat.  Choi does not disclose the at least one tether comprises a longitudinally folded length of fabric having one end divided longitudinally.  Kumagai teaches that two tethers (17, 18) may be alternatively one tether (210, 212) comprising a longitudinally folded length of fabric (fig. 12) having one end divided longitudinally.  One of ordinary skill in the art at the time the invention was filed would find modifying Choi such that it comprised the longitudinally folded length of fabric in view of the teachings of Kumagai obvious so as to reduce the number of cutting, or even stitching, necessary for assembly, as an alternative method of making the tether(s), interchangeable, and old and well-known in the art [0067]. 
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Choi.  Williams does not disclose the passenger contact region comprising two shoulder portions.  Choi teaches a shape [0049] such that when the airbag is inflated, the passenger contact region comprises two shoulder portions, on one each side of a head portion [0056], and the shoulder portions extend further than the head portion toward the passenger relative to the retainer.  One of ordinary skill in the art at the time the invention was filed would find modifying Williams such that it comprised the shoulder portions in view of the teachings of Choi obvious so as to reduce or limit rotation of the head [0056].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN BECK
Primary Examiner
Art Unit 3616



/KAREN BECK/Primary Examiner, Art Unit 3616